Citation Nr: 1518929	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-23 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome and a disability due to an undiagnosed illness.

2.  Entitlement to service connection for chronic muscle cramps, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD), due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for chronic headaches due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a hernia, due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for an allergic reaction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

On his July 2009 substantive appeal, the Veteran requested to appear at a hearing before a Veterans Law Judge (VLJ) at a VA local office.  The hearing request was later withdrawn in an October 2011 statement and the Board will proceed with a decision in this case. 

The issue of entitlement to service connection for a stomach disability, headaches, hernia, and an allergic reaction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fatigue is not a chronic disability; his complaints of fatigue have been attributed to diagnosed service-connected PTSD and a possible autoimmune disorder

2.  The Veteran does not have chronic fatigue syndrome (CFS) or an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.

3.  The Veteran does not have chronic muscle cramps.


CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  Chronic muscle cramps were not incurred in or aggravated by active duty, nor may their incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  




Chronic Fatigue

The Veteran contends that service connection is warranted for chronic fatigue as it was incurred due to active military service in Southwest Asia.  Personnel treatment records establish that the Veteran served in Saudi Arabia from September 1990 to March 1991.  The Veteran therefore has a qualifying period of service under 38 U.S.C.A. § 3.317 (2014).  After review of the evidence of record, the Board finds that the Veteran's fatigue is not a chronic disability, but rather a symptom of other disabilities, including service-connected PTSD and an autoimmune disorder. 

The Veteran's first documented complaint of fatigue dates from May 2005, when he reported experiencing fatigue, a fever, and congestion to his private physician.  These symptoms were associated with recurrent respiratory tract infections, pneumonia, and hepatitis.  Earlier service treatment records are entirely negative for complaints or treatment for fatigue.  Private treatment records continue to document consistent reports of fatigue and September 2005 laboratory results indicated abnormal and elevated antinuclear antibodies (ANA).  Clinical records from the Houston VA Medical Center (VAMC) also demonstrate reports of fatigue and sleep impairment associated with the Veteran's mental health treatment for service-connected PTSD.  Thus, post-service records have characterized the Veteran's fatigue as a manifestation of several chronic conditions, including service-connected PTSD.

The May 2008 VA examiner also determined that the Veteran's fatigue was a symptom of other disorders.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's chronic fatigue was most likely due to an autoimmune disorder (as evidenced by his elevated ANA results) and part of the Veteran's depression.  The examiner also recommended that the Veteran undergo testing to rule out additional liver and thyroid dysfunction.  The examiner concluded that the Veteran's fatigue, while multifactorial, was not related to his Gulf War service or fibromyalgia. 

The Board has considered the Veteran's statements describing his fatigue as an independent chronic disability, but finds that is lay statements are outweighed by the competent medical evidence of record characterizing the claimed fatigue as a manifestation of other disabilities.  The Board has also considered whether the Veteran meets the criteria for a diagnosis of CFS under 38 C.F.R. § 4.88a (2014).  The Veteran has reported some of the criteria associated with CFS under VA regulations, to include headaches and sleep disturbance, and private treatment records document treatment for fever and pharyngitis.  However, the Veteran's fatigue and any other possible manifestations of CFS have all been associated with other chronic conditions by the Veteran's treating and examining physicians.  The Board notes that the Veteran is competent to report observable symptomatology, such as the onset and character of his fatigue, but he does not possess the requisite medical knowledge to diagnose CFS which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a; Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, he has not provided any specific statements regarding CFS and what statements he has provided are clearly outweighed by the competent evidence of record.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of CFS.

The Veteran has also argued that his fatigue is a sign or symptom of an undiagnosed illness due to his service in Southwest Asia. As noted above, the record establishes that the Veteran's fatigue is associated with several service-connected and nonservice-connected diagnosed conditions.  Therefore, it may not be characterized as a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).  

In sum, while the Veteran has made recurring complaints of fatigue since May 2005, the competent evidence establishes that his fatigue is a symptom of service-connected PTSD and a possible autoimmune disorder.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  To the extent that the fatigue is a disorder that has resulted from his service connected PTSD, the impairment associated with it may be taken into consideration when assigning the rating for the PTSD.  It is not an independent disability, and to grant service connection for it separately would result in impermissible pyramiding (i.e., compensating the same symptomatology more than once).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Muscle Cramps

The Veteran contends that service connection is warranted for chronic muscle cramps as a manifestation of an undiagnosed illness associated with his service in Southwest Asia.  As noted above, the Veteran has qualifying service and the provisions of 38 C.F.R. § 3.317 governing Gulf War claims are applicable in this case.  However, the Board concludes that the Veteran does not have a current disability manifested by muscle cramps, nor are they objective indications of a qualifying chronic disability under the regulatory criteria pertaining to undiagnosed illnesses.  

Service treatment records are entirely negative for any complaints of treatment related to muscle cramps.  Similarly, the post-service evidence does not establish the presence of chronic muscle cramps, and in fact, does not document any complaints related to muscle cramps.  Private treatment records include occasional reports of low back and wrist pain, but these symptoms were attributed to orthopedic etiologies.  

The Board has considered the statements from the Veteran that he has current chronic muscle cramps.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of specific symptoms such as pain; however, pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has also never provided a statement specifically describing the symptoms he currently experiences.  His correspondence to VA throughout the claims period has never contained specific reference to muscle cramps and he has not identified any area of the body affected by this claimed condition.  As noted above, the Veteran is competent to report symptoms he experiences, but in this case, the record does not contain more than the vaguest lay evidence in support of the claim.  Furthermore, in order to obtain compensation for certain disabilities occurring in Persian Gulf veterans under 38 C.F.R. § 3.317, the veteran must exhibit objective indications of a qualifying chronic disability.  In this case, there is no objective evidence of the claimed muscle cramps.  

Thus, the weight of the evidence is against a finding of any current muscle cramp disability due to service or indicating the presence of qualifying chronic disability associated with the Veteran's Southwest Asia service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA), and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claim for chronic fatigue in May 2008.  Although he has not received a VA examination addressing the claim for chronic muscle cramps, as noted above, the Board has determined that the record does not contain competent evidence of the claimed disability.  The Veteran's statements can constitute competent evidence of signs of the claimed condition, but in this case he has not provided VA any statements with the necessary specificity to trigger its duty to provide a VA examination.  A VA examination or medical opinion is therefore not required by the duty to assist. 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic muscle cramps, to include as due to an undiagnosed illness, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Specifically, the Veteran should be provided VA examinations to determine whether his claimed stomach, hernia, headache, and allergic conditions are manifestations of his service-connected PTSD or directly related to active duty service.  Additionally, the Veteran should be contacted and asked to clarify his claim for entitlement to service connection for an allergic reaction.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide clarification regarding his claim for entitlement to service connection for an allergic reaction.  Ask the Veteran to identify the symptoms or system affected by the claimed disorder (i.e. whether he experiences changes to the skin, nasal congestion, etc.).

2.  Then, schedule the Veteran for a VA examination with an examiner with the expertise to render a medical opinion in this case.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine the following:

a)  Are the Veteran's complaints of headaches, GI problems, a hernia, and an allergic reaction manifestations of his service-connected PTSD or indicative of separate disabilities?

b)  If the reported symptoms are not manifestations of PTSD, are the symptoms related to a GI problem, headaches, a hernia, and an allergic reaction associated with other known clinical diagnoses or are they manifestations of an undiagnosed illness?

c)  If the symptoms of the claimed disabilities are attributed to known clinical diagnoses, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the chronic disability or disabilities are etiologically related to any incident of active duty service, to include the Veteran's service in the Persian Gulf?

A full rationale, i.e. explanation, must accompany the medical opinions provided by the examiner(s).  The Board notes that the Veteran has reported experiencing stomach problems and headaches associated with periods of increased anxiety.  

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue  a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


